Citation Nr: 0944793	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  99-21 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
migraine headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to October 
1984, and from January 1985 to March 1995.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO in Nashville, Tennessee is 
currently handling the matter.  
				
In November 2006 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The Board notes that at the time of the last remand, the 
issue of entitlement to service connection for deep venous 
thrombosis of the right leg was on appeal.  In an August 2009 
rating decision service connection was granted for this 
condition.   As such, the claim is no longer in appellate 
status and will not be addressed by the decision below.


FINDING OF FACT

The evidence shows that the Veteran's migraine headaches are 
very frequent, prostrating, prolonged, and productive of 
severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no 
higher, for the Veteran's migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8100 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that in October 1996 the 
Veteran expressed disagreement with the May 1996 rating 
decision that granted him service connection for his migraine 
headaches.  As such, the Veteran has appealed the initial 
evaluation assigned and the severity of his disability is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been in receipt of a 30 percent evaluation 
for his migraine headaches throughout the appeal period.  His 
disability has been rated under Diagnostic Code (DC) 8100, 
the code for migraine headaches.  Under this code, a 30 
percent evaluation is warranted with evidence of 
characteristic prostrating attacks occurring on an average of 
once per month over the last several months.  A higher rating 
of 50 percent is warranted with evidence of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

In this case, the Board finds the objective medical evidence 
more closely approximates the requirements for a 50 percent 
rating than the currently assigned 30 percent rating.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran. 38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2009).

Essentially, the difference between the 30 percent rating and 
the 50 percent rating lies in the frequency of the attacks, 
whether they are prolonged, and whether they are productive 
of economic inadaptability.  Both evaluations require that 
the attacks be prostrating, although evidence in this regard 
will nonetheless be discussed below.

Here, the Board finds that the evidence supports the criteria 
contemplated by the 50 percent evaluation.  The evidence 
shows the Veteran's migraine headaches are very frequent.  
For example, in a June 2008 VA treatment record it was noted 
that the Veteran's headaches occur three to four times each 
week.  At a January 2007 VA examination, his headaches were 
noted to occur daily, with severe symptoms two to three times 
per week.  In a July 2002 VA treatment record it was noted 
the headaches occur every one or two days or two to three 
times per week.  At a May 1999 VA examination, the headaches 
were documented as occurring three to five times per week.  
In a January 1998 private medical report, it was noted his 
headaches occur almost daily.

The Veteran's migraine headaches have also been shown to be 
completely prostrating.  At the January 2007 VA examination 
it was noted that the Veteran's headaches include visual 
disturbances, light sensitivity, sound sensitivity, and 
nausea.  The examiner stated that the headaches "interfere 
with his daily activities."  In a July 2002 VA treatment 
note the headaches were noted to involve a throbbing 
sensation starting at the back of the head and moving 
forward, with photophobia, sonophobia, nausea, occasional 
vomiting, visual disturbances including black spots in the 
visual field, and excessive fatigue.  It was noted that 
during a headache, the Veteran must lie quietly in a dark 
room.  Photophobia and nausea were also documented in a 
September 2001 VA treatment record.  At the May 1999 VA 
examination, the headaches were described as throbbing and 
accompanied by a stiff neck, radiating pain, photophobia, 
phonophobia, nausea, and occasional vomiting.  An August 1997 
private medical report also documented the photophobia and 
nausea.  Photophobia, nausea, and blurred vision were also 
noted in a March 1997 private medical report.  At a January 
1997 VA examination, the stiff neck, nausea, vomiting, 
blurred vision, and photophobia were also noted and it was 
reported that the Veteran must go lie down when having an 
attack.

The evidence also shows that the Veteran's attacks are 
prolonged.  In a June 2008 VA treatment record, the headaches 
were found to last "anywhere from 8 hours to bedtime."  A 
July 2002 VA treatment record documented that the attacks can 
last from a few hours up to two days.  In a July 1996 private 
medical record it was noted the Veteran had been having a 
headache for two days.  In an April 1996 private medical 
record it was noted the Veteran had been having a headache 
for three days.

The evidence also shows economic inadaptability due to the 
Veteran's migraine headaches.  In the January 2007 VA 
examination it was noted that the Veteran's "work schedule 
is flexible so he only misses 1-2 days of work per month."  
Presumably, the Veteran would miss additional work if he did 
not have the flexible schedule he currently enjoys.  The 
January 2007 lay statement from the Veteran's co-worker also 
documented that the Veteran must call him from home at times 
to say he is unable to come to work due to the headaches.  A 
May 2000 statement from a co-worker of the Veteran, who is 
also a nurse, noted, "[o]n numerous occasions [the Veteran] 
would come to the clinic complaining of severe headaches 
which would interfere with his working at peak capacity. 
These headaches would cause him severe pain to the point of 
him having to leave work, putting the burden of his duties on 
another officer and leaving the shift short handed."

The Board finds that the sum of this evidence most closely 
approximates the rating criteria for a 50 percent evaluation.  
By way of this decision, the Veteran is currently in receipt 
of the maximum disability evaluation available for his 
disability.  A rating in excess of 50 percent is not 
available under any other provision of the rating schedule 
that is relevant.  The Board has carefully reviewed the 
rating schedule and finds no other Diagnostic Code that would 
provide a basis to grant a higher evaluation for this 
disorder.  In essence, the Veteran currently has the highest 
possible schedular rating provided for migraine headaches.  
Notice and Assistance	

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the Veteran dated in May 2003, December 2005, and December 
2006.  
	
The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions reached 
in denying the claim.  The Veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  


ORDER

Entitlement to a disability rating of 50 percent, but no 
higher, for the Veteran's migraine headaches is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


